Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 15-1603

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                                ANDRE HUNTER,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Nancy Torresen, U.S. District Judge]


                                    Before

                         Howard, Chief Judge,
                  Selya and Kayatta, Circuit Judges.


     Clifford B. Strike and Strike, Goodwin & O'Brien on brief for
appellant.
     Thomas E. Delahanty II, United States Attorney, and Julia M.
Lipez, Assistant United States Attorney, on brief for appellee.




                                June 27, 2016
             SELYA, Circuit Judge.         Defendant-appellant Andre Hunter

challenges his 235-month sentence, raising three discrete claims

of error.    After careful consideration, we affirm.

             Since this appeal follows a guilty plea, we draw the

facts from the change-of-plea colloquy, the undisputed portions of

the    presentence      investigation     report     (PSI   Report),   and    the

transcript of the disposition hearing.                 See United States v.

Almonte-Nuñez, 771 F.3d 84, 86 (1st Cir. 2014).               In mid-2014, the

Drug Enforcement Administration along with local law enforcement

agencies began investigating the appellant's activities in and

around Portland, Maine.            The investigation confirmed that the

appellant was trafficking both heroin and cocaine, and that he

commanded a number of underlings.              The appellant was arrested in

September, and a search of his home turned up drug paraphernalia

and around $30,000 in cash.

             In   due    season,   a     federal    grand   jury   returned    an

indictment.       A superseding indictment charged the appellant with

one count of conspiring to distribute heroin and cocaine and two

related specific-offense counts.                 See 21 U.S.C. §§ 841(a)(1),

846.    The appellant eventually pled guilty to all three counts,

with no plea agreement.

             The PSI Report recommended a base offense level of 30

(tied   to   drug    quantity),    see    USSG     §2D1.1(c)(5);   a   two-level

enhancement       for   the   appellant's        leadership   role,    see    id.


                                       - 2 -
§3B1.1(c); a further two-level enhancement for engaging in a

pattern   of    criminal   activity    as    a   livelihood,   see   id.

§2D1.1(b)(15)(E);    and   a   final    two-level     enhancement    for

obstruction of justice, see id. §3C1.1.       The appellant's extensive

criminal history — including a string of sex-related offenses and

two separate convictions for non-payment of child support — placed

him in criminal history category (CHC) V. Based on these findings,

the PSI Report calculated the applicable guideline sentencing

range (GSR) at 292 to 365 months (even though the statutory maximum

sentence on each count of conviction was twenty years).

          At the disposition hearing, the appellant objected to

these guideline calculations, arguing, inter alia, that his early

guilty plea and overall recognition of the severity of his actions

qualified him for a three-level downward adjustment for acceptance

of responsibility.    See id. §3E1.1.       He also argued that his two

convictions for non-payment of child support should be counted

together as one conviction, thus yielding only a single criminal

history point and shrinking his CHC accordingly.

          The district court convened the disposition hearing on

May 15, 2015.    Premised on a revised drug-quantity finding, the

court lowered the appellant's base offense level to 28.        The court

then accepted the probation office's recommended enhancements,

declined to credit the appellant for acceptance of responsibility,

and assessed a separate criminal history point for each of the two


                                - 3 -
non-payment of child support convictions.          Calculating the GSR to

be 235 to 293 months, the court imposed a bottom-of-the-range

sentence: 235 months.        This timely appeal ensued.

            Review of sentencing decisions is generally approached

through a two-step process.         See United States v. Madera-Ortiz,

637 F.3d 26, 30 (1st Cir. 2011); United States v. Martin, 520 F.3d
87, 92 (1st Cir. 2008).         "We begin by examining allegations of

procedural error."       United States v. Rivera-González, 776 F.3d 45,

48   (1st   Cir.    2015).     Next,    we   consider    challenges    to   the

substantive reasonableness of the sentence.             See id.   A sentencing

court's interpretations of the sentencing guidelines trigger de

novo review, though its findings of fact are evaluated only for

clear error.       See United States v. Walker, 665 F.3d 212, 232 (1st

Cir. 2011).        Where a sentencing court's "decision is based on

reasonable inferences drawn from adequately supported facts," that

decision is not clearly erroneous.           United States v. Santos, 357
F.3d 136, 142 (1st Cir. 2004).

            It      is   a    bedrock    proposition       that    procedural

reasonableness requires that a district court accurately calculate

the GSR.    See Gall v. United States, 552 U.S. 38, 51 (2007); United

States v. Vázquez-Martínez, 812 F.3d 18, 22-23 (1st Cir. 2016).

This makes sense because "[t]he Guidelines provide a framework or

starting point . . . for the judge's exercise of [sentencing]

discretion."       Freeman v. United States, 564 U.S. 522, 529 (2011).


                                    - 4 -
Here, the appellant's first claim of procedural error implicates

the    district       court's   guideline     calculations:       he    laments   the

court's denial of a three-level downward adjustment for acceptance

of responsibility.

               The guidelines instruct that if a defendant "clearly

demonstrates acceptance of responsibility for his offense," he may

receive a two-level downward adjustment.                 USSG §3E1.1(a).     "If the

defendant receives this first-tier adjustment and if his offense

level, calculated without reference to the first-tier adjustment,

is 16 or more, [a] second tier comes into play."                  United States v.

Meléndez-Rivera, 782 F.3d 26, 29 (1st Cir. 2015).                       That second

tier       provides   an   opportunity      for    an   additional     offense-level

reduction, contingent "upon motion of the government stating that

the defendant has assisted authorities in the investigation or

prosecution of his own misconduct by timely notifying authorities

of his intention to enter a plea of guilty, thereby permitting the

government       to    avoid    preparing    for    trial   and   permitting      the

government and the court to allocate their resources efficiently."

USSG §3E1.1(b).

               The appellant maintains that he qualifies for both of

these reductions owing to his guilty plea and acknowledgment of

wrongdoings.1         The district court disagreed, and so do we.



       The appellant claims an entitlement to both the first-tier
       1

and the second-tier reductions even though the government never


                                       - 5 -
            To begin, a defendant has no automatic entitlement to a

downward adjustment for acceptance of responsibility.                    See United

States v. Franky-Ortiz, 230 F.3d 405, 408 (1st Cir. 2000).                    Here,

moreover,    the   district    court     supportably       determined     that    the

appellant    had   obstructed        justice.       The    court   grounded      this

determination on two primary justifications: a finding that the

appellant, after his arrest, had instructed another individual to

dispose of drugs stored in his residence; and a finding that the

appellant had lied to the probation office about the sale of his

motorcycle and then encouraged his girlfriend to help him cover up

the lie.2

            The Sentencing Commission has explained that "[c]onduct

resulting    in    an   enhancement          [for   obstruction     of     justice]

ordinarily    indicates       that     the     defendant     has   not     accepted

responsibility for his criminal conduct."                 USSG §3E1.1, comment.

(n.4).   Nevertheless, the imposition of such an enhancement does

not automatically place a downward adjustment for acceptance of

responsibility beyond a defendant's reach.                "Ordinarily" does not

mean "always," and the guidelines recognize that such a reduction



made the gate-opening motion needed to reach the second tier.
Because his assignment of error fails on more substantive grounds,
we do not dwell on this irregularity.
     2 Although the appellant attempts to challenge those findings
and the ensuing enhancement, that challenge is empty. After all,
the appellant admitted below that he had committed the obstructive
acts, and he also admitted that he had done so deliberately.


                                       - 6 -
may be appropriate in "extraordinary cases." USSG §3E1.1, comment.

(n.4); see United States v. Cash, 266 F.3d 42, 45 (1st Cir. 2001).

Such cases, though, are "hen's-teeth rare."                        United States v.

Maguire, 752 F.3d 1, 6 (1st Cir. 2014).

             At    any     rate,   the    burden    of    proving     acceptance    of

responsibility rests with the defendant.                    See United States v.

Deppe, 509 F.3d 54, 60 (1st Cir. 2007).                    In this instance, the

appellant offers nothing in the way of persuasive evidence to

mitigate his blatant and twice-repeated obstruction of justice.

Actions   have         consequences,     and   this   obstructive       conduct    was

antithetic        to    any   meaningful       acceptance     of     responsibility.

Accordingly, the sentencing court did not clearly err in viewing

the appellant's case as run-of-the-mine rather than extraordinary.

It follows that the court did not clearly err in declining to

adjust    the      appellant's         offense     level     for     acceptance     of

responsibility.

             The appellant's second claim of procedural error also

implicates the sentencing guidelines — more specifically, the

propriety of his placement in CHC V.                  This claim centers on his

two prior convictions for failing to pay child support.                     Although

the district court assigned separate criminal history points for

each of these convictions, the appellant contends that those two

convictions,       collectively,         should    have    counted    for   only   one




                                          - 7 -
criminal history point.          This contention runs headlong into the

actual language of the guidelines.

             Some background is helpful to place this claim of error

in perspective.       Determining a defendant's CHC is an essential

step in calculating his GSR.         Here, the probation office assigned

the appellant eleven criminal history points (including one point

for each of his two non-payment of child support convictions).

This proposed criminal history score situated the appellant in CHC

V.   See USSG 5, Pt. A.        While retaining the two points for the two

non-payment    of    child     support   convictions,    the   district   court

reduced the appellant's criminal history score to ten; but this

revised score still left the appellant in CHC V.               See id.

             The appellant challenges the district court's ruling,

arguing   that      the   non-payment     of    child   support     convictions,

collectively, should have yielded only one criminal history point,

which would have reduced his criminal history score to nine and

situated him in CHC IV.         In mounting this argument, the appellant

emphasizes    a     specific    guideline      provision,   which    states   in

pertinent part that sentences separated by an intervening arrest

are to be counted separately in computing a defendant's criminal

history score.      See id. §4A1.2(a)(2).        The appellant asserts that

the record does not show that his prior convictions were separated

by an intervening arrest and, therefore, suggests that they should

not be treated separately.         That suggestion leads nowhere.


                                     - 8 -
            Here, the offenses underlying the non-payment of child

support convictions were not brought in the same charging document,

and the sentences corresponding to those offenses were not imposed

on the same day.   These facts are important because the guidelines

further provide that "[i]f there is no intervening arrest, prior

sentences are counted separately unless (A) the sentences resulted

from offenses contained in the same charging instrument; or (B)

the sentences were imposed on the same day."     Id.   So — regardless

of whether or not there was an intervening arrest — the guidelines

plainly dictate that the appellant's two convictions must be

treated separately.     See, e.g., United States v. Gonzalez, 739
F.3d 420, 423 (9th Cir. 2013); United States v. Jones, 698 F.3d
1048, 1050-51 (8th Cir. 2012).       It follows inexorably that the

district court's allocation of two criminal history points for

these two convictions was not error at all.

            This brings us to the appellant's asseveration that his

235-month   sentence   is   substantively   unreasonable.   Assuming,

without deciding, that our review is for abuse of discretion, see

United States v. Pérez, 819 F.3d 541, 547 (1st Cir. 2016); United

States v. Ruiz-Huertas, 792 F.3d 223, 226 (1st Cir.), cert. denied,

136 S. Ct. 258 (2015), the asseveration necessarily questions

whether the sentence is the product of "a plausible sentencing

rationale and a defensible result," Martin, 520 F.3d at 96.       "In

assessing the substantive reasonableness of a sentence, it is


                                 - 9 -
significant that the sentence falls within the GSR," Madera-Ortiz,
637 F.3d at 30 — and here, the challenged sentence fell at the

nadir of the GSR.

             In addition, the record reflects that the district court

thoroughly       considered      the     sentencing      factors       identified      by

Congress, see 18 U.S.C. § 3553(a), and offered a cogent and well-

supported explanation for its ultimate sentencing determination.

That explanation emphasized the especially harmful nature of the

appellant's       criminal       activities        and   the     predictably          dire

consequences of those criminal activities for the community.                          The

court    added    that   the      appellant's       crimes     were    all     the    more

blameworthy because he was motivated by greed rather than by

addiction.

             Faced    with       the     district    court's       careful     analysis

(including the court's recognition of positive factors, such as

the    appellant's    strong      relationship       with    his      mother    and   his

professed contrition), the appellant's primary rejoinder is that

the sentence is excessive because his crimes were "non-violent"

and,    thus,    merited     a    more    "rehabilitative"         approach.          This

rejoinder fails for two reasons.              First, the GSR itself took into

account the non-violent nature of the appellant's crimes.                             See

United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008).

Second, the appellant's argument overlooks the verity that "courts




                                          - 10 -
of appeals must grant district courts wide latitude in making

individualized sentencing decisions."      Martin, 520 F.3d at 91.

             The short of it is that "[r]easonableness entails a range

of potential sentences, as opposed to a single precise result."

United States v. Dixon, 449 F.3d 194, 204 (1st Cir. 2006).           On

appeal, a sentence will be deemed substantively unreasonable if —

and only if — it "falls outside the expansive boundaries of that

universe."      Martin, 520 F.3d at 92.      This highly deferential

perspective leaves no room for us to disturb the sentence fashioned

by the court below.     Simply put, there was no abuse of discretion

here.

             We need go no further. For the reasons elucidated above,

the sentence is



Affirmed.




                                 - 11 -